Citation Nr: 1032938	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  03-24 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for mid back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to 
September 2001.

This matter came to the Board of Veterans' Appeals (Board) from a 
March 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was previously remanded 
to the RO for further development in March 2007.

The issue of entitlement to service connection for right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claimed mid back disability did not originate in 
service and it is not otherwise etiologically related to service, 
nor is it proximately due to or the result of a service-connected 
disability, nor has it been aggravated by a service-connected 
disability.


CONCLUSION OF LAW

The Veteran's claimed mid back disability was neither incurred in 
nor aggravated by active duty service, nor may it be presumed to 
have been so incurred, nor is it proximately due to or the result 
of a service-connected disability, and nor has it been aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

I. Notice

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in December 2001 and an undated letter.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  The RO provided the 
appellant post-adjudication notice by a letters dated in August 
2005, April 2006, March 2007, and April 2007, which provided 
additional information regarding disability ratings and effective 
dates.  The Board finds that any defects with respect to the 
timing of the VCAA notice was not prejudicial since the case was 
readjudicated in June 2008 and December 2008 via supplemental 
statements of the case, thereby curing the defective notice 
error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

In this case, the Veteran's service treatment records are on 
file, as are private treatment records and VA treatment records.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in September 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes 
that the examiner did not diagnose the Veteran with any mid back 
disability; therefore, the examiner did not address the nature 
and etiology of the Veteran's claimed mid back disability.  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board finds 
that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the appellant 
is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for mid 
back disability.  The Veteran has offered two theories of 
entitlement, first, that his disability began during active duty, 
and, second, that it is proximately due to or caused by, or has 
been aggravated by his service-connected right ankle disability. 

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology may be established if a claimant can 
demonstrate: (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Further, service connection is warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also held 
that service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Factual Background and Analysis

Service treatment records document treatment for various other 
complaints, but there was no reference to any back problems.  On 
the Veteran's Report of Medical History and Report of Medical 
Assessment, both dated in May 2001, the Veteran expressly denied 
ever having had recurrent back pain or any back injury, and 
stated that he had not suffered from any injury or illness while 
on active duty for which he did not seek medical care.  The 
Veteran further stated that compared to his last medical 
assessment/physical examination his overall health was worse; he 
listed various ailments, but none pertained to his back.

The Veteran's private medical records, covering the period from 
June 2002 to August 2003, lack treatment for any back problems.

A VA treatment records from October 2001 to October 2004 show 
that the Veteran complained about his back on two occasions.  
First, during a physical in January 2002, the Veteran reported 
low back pain, which was tender/sore most of the time, and that 
it exacerbated to sharp pains with increased activity.  The 
Veteran was assessed as having back pain.  A January 2002 
radiology report (in connection with the physical) documents that 
three x-rays were taken of the Veteran's thoracic spine.  The 
report stated that the Veteran's thoracic spine showed no 
evidence of degenerative changes or a compression fracture, there 
were endplate irregularities in the mid thoracic and 
thoracolumbar junction region that are typical of Scheuermann's 
disease, and the pedicles and spinous processes were normal.  The 
radiologist's impression was that the Veteran's mid and lower 
thoracic spine was most consistent with Scheuermann's vertebral 
disease.  Additionally, a February addendum to the January 2001 
physical lists the Veteran as having Scheuermann's vertebral 
disease, and notes that it is hereditary in nature.  The second 
treatment record is from March 2004; the Veteran reported chronic 
back pain, and that he was worried that he did not have enough 
documentation regarding back pain to become service-connected for 
that disability.  The Veteran was assessed as having 
Scheuermann's vertebral disease and chronic back pain.

In March 2006, the Veteran's representative claimed entitlement 
to service connection on a secondary basis, specifically, that 
his mid back disability is related to his service-connected right 
ankle disability.

The Veteran was afforded a VA examination in September 2008.  The 
examiner stated that clinical evidence indicates full range of 
motion, strength, and functioning.  The examiner stated that 
there was no objective indication that pain, fatigue, weakness, 
lack of endurance, or incoordination further limited the 
Veteran's range of motion or function after repetitive use.  The 
examiner found that the Veteran's current radiology reports 
indicated that his thoracic spine was essentially within normal 
limits and that there was no evidence indicating Scheuermann's 
vertebral disease, which he noted was suggested in 2002.  The 
examiner concluded that there were no clinical signs or symptoms 
of the claimed condition on examination, and, therefore, no 
diagnosis was possible.

The Board notes that, according to Dorland's Illustrated Medical 
Dictionary, 1700 (31st ed. 2007), Scheuermann disease is defined 
as "osteochondrosis of the vertebrae."  Additionally, 
osteochondrosis is defined as "a disease of the growth or 
ossification centers in children that begins as degeneration or 
necrosis and is followed by regeneration or recalcification."  
Id. at 1366.

Although the Veteran was diagnosed with Scheuermann disease in 
January 2002, the Board notes that Scheuermann disease 
(osteochondrosis of the vertebrae) is not included as one of the 
chronic diseases listed in 38 C.F.R. § 3.309(a); additionally, 38 
C.F.R. § 3.307(a) states that no condition other than one listed 
in § 3.309(a) will be considered chronic.  With regard to 
arthritis, which is listed under § 3.309(a), the Board notes that 
the January 2002 VA radiology report stated that the Veteran's 
thoracic spine showed no evidence of degenerative changes.

The Board notes that the Veteran's VA medical records, which 
diagnosed him with Scheuermann's disease, never related his 
disability to his service or to his service-connected right ankle 
disability.

Although the Veteran attempts to link his claimed mid back 
disability to service as well as to his service-connected right 
ankle disability, as a layperson, he is not competent to opine on 
medical matters such as the etiology of medical disorders.  
Accordingly, the lay statements as to etiology are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
To the extent the Veteran intends to suggest that he has had mid 
back disability since service, the Board assigns such evidence 
little probative value.  Such statements, during the course of 
seeking monetary benefits (as was shown when the Veteran 
expressly reported concern regarding his claim during his March 
2004 VA treatment), are not supported by the overall evidence.  
In fact, the Veteran's private medical records lack any 
complaints or treatment for his back, and VA treatment records 
only show two occasions were he complained and was treated for 
his back.  Furthermore, no current mid back disability was 
diagnosed during the September 2008 VA examination.

Additionally, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 
104 F.3d 1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have a 
disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding that service connection may not be granted unless a 
current disability exists); see also Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In this regard, the examiner from the 
September 2008 VA examination found that the Veteran's thoracic 
spine was essentially within normal limits and that there was no 
evidence indicating Scheuermann's vertebral disease, and 
determined that there were no clinical signs or symptoms of the 
claimed condition on examination; therefore, the examiner 
concluded no diagnosis was possible.  In the absence of proof of 
a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for service 
connection.

In sum, there is no persuasive evidence showing a mid back 
disability in service, there is no competent evidence linking a 
mid back disability to service or a service-connected disability, 
and the September 2008 VA examination found no evidence of a 
current mid back disability.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for mid back 
disability.  Consequently, the benefit-of-the-doubt rule does not 
apply, and service connection for mid back disability is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for mid back disability is not 
warranted.  To this extent, the appeal is denied.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for right knee disability, regrettably, the record as 
it stands is currently inadequate for the purpose of rendering a 
fully informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the Veteran to develop the facts pertinent to the claim.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

As discussed in the Board's March 2007 decision, the Veteran's 
claim included entitlement based on a secondary service 
connection theory; specifically, that his right knee disability 
is related to his service-connected right ankle disability (which 
the Veteran contends has resulted in gait problems).  Under 38 
C.F.R. § 3.310, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-connected 
disease or injury.  The United States Court of Appeals for 
Veterans Claims has also held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Per the Board's March 2007 remand instructions, the Veteran was 
afforded a VA examination for his claimed right knee disability 
in September 2008.  Unfortunately, a Stegall violation has 
occurred on the basis that the Board's March 2007 remand 
instructions specifically stated that a VA examination was to be 
conducted which would consider the Veteran's claim of entitlement 
to service connection for right knee disability on a secondary 
basis, specifically, as secondary to his service-connected right 
ankle disability; however, the VA opinion did not state whether 
the Veteran's right knee disability was caused by his service-
connected right ankle disability (the Board notes that the 
examiner offered an opinion as to whether the claimed disability 
was related to service or aggravated by the service-connected 
right ankle disability).  Stegall v. West, 11 Vet. App. 268 
(1988).  Therefore, further action at the RO level is necessary 
to remedy this deficiency.  See Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).

The Board further observes that it appears the Veteran may have 
received additional treatment for his claimed right knee 
disability; however, it appears that all corresponding reports 
may not be in the claims file.  In this regard, an email from the 
Veteran, dated September 14, 2006, states that he had an MRI of 
his right knee at a hospital in Helena, Montana, and that his 
doctor stated that his right knee disability most likely 
originated during his active duty service.  Thus, it appears that 
the Veteran may have received relevant medical treatment, that 
the associated treatment records are not in the claims file, and 
that the treatment records would be pertinent to his claim.  VA 
is required to make reasonable efforts to help a claimant obtain 
records relevant to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The Board believes it reasonable to direct a request 
for any such treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary authorization from the 
Veteran, the RO should take appropriate 
action to obtain and associate with the 
claims file the medical treatment records 
discussed in the Veteran's September 14, 2006 
email, specifically including the MRI report 
of his right knee at a Helena, Montana 
hospital, and the treatment record pertaining 
to when his doctor stated that his right knee 
disability most likely originated during his 
active duty service.

2.  The Veteran should then be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed right 
knee disability.  It is imperative that the 
claims folder be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions: 

a) Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's right knee disability is 
proximately due to or the result of his 
active duty service or any incident 
therein?

b) Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's right knee disability is 
proximately due to or the result of his 
service-connected right ankle disability?

c)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's right knee disability has 
been aggravated by his service-connected 
right ankle disability?  The term 
'aggravation' is defined as a worsening of 
the underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  If an opinion cannot be expressed 
without resort to speculation, the examiner 
should so indicate.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


